Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
No hay duda alguna que el asesinato de cualquier ser hu-mano ofende y hiere la sensibilidad de todos los que vivimos y compartimos esta bendita isla. Es un acto que atenta contra lo más profundo de nuestro ser. Cuando se trata, como en el presente caso, del asesinato y violación de una dama de se-senta y ocho años de edad, el mismo resulta repugnante a la mente humana.
Ahora bien, el hecho que existan individuos que sean ca-paces de incurrir en dicha conducta no puede tener el efecto de causar en la mente de las personas que tienen la obligación de velar por que exista en nuestro País un sistema de justicia justo para todos por igual la actitud de obviar el debido pro-ceso de ley y de pasar por alto aquellos principios fundamen-tales sobre los cuales precisamente se apoya nuestro sistema de justicia. Esto es, no podemos permitir que la antipatía y otras emociones —que como seres humanos obvia y natural-mente experimentamos— nublen y confundan nuestro enten-dimiento jurídico, haciendo que nos olvidemos de la función y misión que como jueces venimos obligados a desempeñar. Todo el que haya sido juez está consciente de que dicha misión, en ocasiones, resulta dolorosa y amarga. Se asemeja, en cierto sentido, a la labor que realiza un padre responsable y cons-ciente; con el agravante, naturalmente, que la decisión a ser emitida por el juez no sólo tiene que ser conforme a los princi-pios básicos que deben regir las vidas de los seres humanos sino que tiene que “ajustarse a Derecho”.
*545Nuestro sistema de justicia es “administrado” por seres humanos que, como tales, cometen errores. Ahí la única ra-zón que puede justificar el que nos veamos impedidos de llevar a cabo “juicios perfectos”. Ello, sin embargo, debe ser siempre nuestro objetivo. Aceptar como meta lo contrario, desafortu-nadamente tendrá la consecuencia indeseada de que cada día nuestro sistema de justicia será más imperfecto, llegando el día en que el deterioro sea de tal magnitud que el mismo no sólo no será perfecto sino que tampoco será justo.
No hay excusa alguna para un tribunal que, consciente de que se han cometido unos errores fundamentales que han te-nido el efecto de impedir que el juicio celebrado haya sido uno justo, le dé la espalda a dicha situación y se escude, tratando de justificar dicha actitud, detrás de unos llamados filosóficos emotivos referentes a la ola de criminalidad que desgraciada-mente azota a nuestro pueblo. La referida actitud puede tener graves consecuencias SQbre nuestro ordenamiento jurídico en general y sobre la vida y libertad de nuestros conciudadanos, en especial sobre aquellos sectores de nuestro pueblo que tra-dicionalmente sufren en mayor grado los impactos de acti-tudes como ésta.
I
En el presente caso el Tribunal confirma unas convicciones decretadas ante el Tribunal Superior de Puerto Rico, Sala de Mayagüez, las cuales procede revocar —y ordenarse la cele-bración de un nuevo juicio— por haberse incurrido en una violación del debido proceso de ley y por haber cometido el tribunal de instancia craso error perjudicial —relativo el mismo a la admisión de evidencia— que amerita la revocación.
Se confirman las sentencias apeladas —resultantes las mismas de un proceso celebrado en ausencia del apelante— no obstante el hecho de no haberse cumplido con el primero de los tres requisitos que exige la ley y la jurisprudencia vigente respecto a cuándo se puede celebrar un proceso en ausencia del *546imputado de delito; esto es, el ser debidamente citado para el día en específico en que va a comenzar el juicio en su contra.
Por otro lado, se resuelve en el presente caso —contrario a la ley vigente y a claros y numerosos precedentes jurispruden-ciales a esos efectos— que no constituye error perjudicial que amerita la revocación de la admisión en evidencia de una “con-fesión” obtenida sin que se hubiera informado adecuadamente al acusado de los derechos exigidos por las Constituciones del Estado Libre Asociado de Puerto Rico y la de Estados Unidos de América y la jurisprudencia aplicable a esta clase de situa-ciones.
HH HH
La Regla 58, inciso (b), de Procedimiento Criminal esta-blece:

Regla 58. Advertencia sobre nombre del acusado y juicio en ausencia

(b) En el acto de lectura de acusación, el tribunal seña-lará la fecha para el juicio y apercibirá al acusado que de no comparecer, podrá celebrarse el juicio en su ausencia, inclu-yendo la selección del jurado y todas las etapas hasta el vere-dicto o fallo y el pronunciamiento de la sentencia y que su incomparecencia voluntaria equivaldrá a una renuncia a es-tar presente en estas etapas del proceso. (Énfasis suplido.)
Por su parte, la Regla 243, en su inciso (a), dispone:

Regla 2U8. Presencia del acusado

(a) Delitos graves. En todo proceso por delito grave {felony) el acusado deberá estar presente en el acto de la lec-tura de la acusación y en todas las etapas del juicio, inclu-yendo la constitución del jurado y la rendición del veredicto o fallo, y en el pronunciamiento de la sentencia. Si el acusado ha comparecido al acto de la lectura de la acusación, y ha-biendo sido advertido conforme a la Regla 58 y citado para juicio no se presentase, el tribunal luego de investigadas las causas, podrá celebrar el mismo en su ausencia hasta que re-cayere fallo o veredicto y el pronunciamiento de la sentencia, *547siempre que el acusado estuviese representado por abogado. Si en cualquier etapa durante el juicio el acusado no regre-sare a sala para la continuación del mismo, el tribunal luego de investigadas las causas, podrá dictar mandamiento orde-nando su arresto, pero en todo caso la ausencia voluntaria del acusado no impedirá que el juicio continúe hasta que se rinda el veredicto o el fallo y el pronunciamiento de la sen-tencia. (Énfasis suplido.)
Una somera lectura de dichas disposiciones legales es todo lo que se necesita para poder uno percatarse que son tres (3) los requisitos que exigen las transcritas reglas para que se pueda celebrar un proceso en ausencia del imputado de delito, a saber: (1) que el acusado haya sido debidamente citado o notificado del señalamiento para juicio; (2) que haya sido apercibido que de no comparecer en dicho dia podrá cele-brarse el juicio en su ausencia, y (3) que ante su incompare-ceneia en dicho día, el tribunal realice gestiones razonables tendentes a cerciorarse* que su ausencia efectivamente es vo-luntaria.
Las disposiciones antes reseñadas que permiten, previo el cumplimiento de los tres enumerados requisitos, la celebra-ción y continuación del proceso en ausencia del imputado de delito fueron el producto de la Ley Núm. 138 de 23 de julio de 1974, enmendatoria de las citadas Reglas 58 y 243 de Procedi-miento Criminal.
En la exposición de motivos de la referida Ley Núm. 138, supra, se expresa que el “propósito de esta legislación es auto-rizar en casos graves la continuación y celebración de la vista del caso en su fondo, en ausencia de personas eneau[s]adas que han sido debidamente citadas y apercibidas personalmente de las consecuencias que tales incomparecencias le causa-ría [n], con el fin de imprimirle mayor rapidez a los procedi-mientos judiciales obviando indebidas suspensiones, y evitando así, que el sistema de justicia en el área criminal se vea afec-tado por la conducta de los acusados”. (Énfasis suplido.)
*548Respecto a esta materia, la norma jurisprudencial im-perante en nuestra jurisdicción es a los efectos de que única-mente cuando se da “el hecho de que un acusado debidamente citado y apercibido de las consecuencias de su evasión, desa-parece sin explicación de la jurisdicción donde tiene juicio pen-diente, su conducta debe tomarse como renuncia voluntaria a las garantías constitucionales provistas para quien se enfrenta en juicio a su acusador”. Pueblo v. Colón Colón, 105 D.P.R. 880, 886 (1977).
Como es sabido, la Regla 43 de las Reglas Federales de Procedimiento Criminal constituye la fuente principal de la Regla 243 nuestra, con la única diferencia que la regla federal requiere siempre la presencia del acusado en el acto de dictar sentencia en casos de delitos graves. Interpretando la men-cionada Regla 43 federal, en United States v. Tortora, 464 F.2d 1202, 1208-1209, cert. denegado, 409 U.S. 1063 (1972), el Tribunal de Apelaciones de Estados Unidos para el Segundo Circuito expresó:
Waiver of a constitutional right must be both “knowing” and “voluntary”. A defendant who deliberately fails to appear in court does so voluntarily, and thus the important question is whether his absence can be considered a “knowing” waiver. We hold that it can. The deliberate absence of a defendant who knows that he stands accused in a criminal case and that the trial will begin on a day certain indicates nothing less than an intention to obstruct the orderly processes of justice. No defendant has a unilateral right to set the time or circumstances under which he will be tried. See United States v. Bentvena, 319 F.2d 916 (2nd Cir.) cert. denied, 375 U.S. 940, 84 S.Ct. 345, 11 L.Ed.2d 271 (1963). When a trial judge designates a date for trial the defendant’s obligation is to appear ready in court on that date. “ [T]he right to release before trial is conditioned upon the accused’s giving adequate assurance that he will stand trial and submit to sentence if found guilty”. Stack v. Boyle, 342 U.S. 1, 4, 72 S.Ct. 1, 4, 96 L.Ed. 3 (1951).
*549Without this obligation on the accused the disposition of criminal cases would be subject to the whims of defendants who could frustrate the speedy satisfaction of j ustice by absenting themselves from their trials. Today more than ever the public interest demands that criminal proceedings be prosecuted with dispatch, see Second Circuit Rules Regarding Prompt Disposition of Criminal Cases, 28 U.S.C.A. 442 (1972 Supp.), and the greater the delay between the charge and the trial date, the greater the likelihood that witnesses will be unable to appear or that their memories will have faded and their testimony will be less convincing. That a defendant can be convicted of bail-jumping if he fails to appear at trial is not sufficient to vindicate the public interest; the public is entitled to a speedy disposition of the criminal charges absent a finding by the court that good reasons exist for delay. “Thus there can be no doubt whatever that the governmental prerogative to proceed with a trial may not be defeated by conduct of the accused that prevents the trial from going forward.” Illinois v. Allen, 397 U.S. [337], 349, 90 S.Ct. [1057], 1063, 25 L.Ed.2d 353 (1970) (Brennan, J., concurring). A defendant’s knowing and deliberate absence does not deprive the court of the power to begin the trial and to continue it until a verdict is reached.
Before a trial may proceed in the defendant’s absence, the judge must find that the defendant has had adequate notice of the charges and proceedings against him. Notice is initially given to a defendant by the issuance of an indictment. But not until the defendant answers the indictment by pleading in open court to the charges therein can a court know with certainty that the defendant has been apprised of the proceedings begun against him. Thus no defendant can be tried until after he personally has entered a plea to the charge. It must clearly a-ppear in the record, however, that the defendant was advised when proceedings were to commence and that he voluntarily, knowingly, and without justification failed to be present at the designated time and place before the trial may proceed in his absence. Cureton v. United States, 130 U.S.App.D.C. 22, 396 F.2d 671, 676 (1968); State v. Tacon, [107 Ariz. 353, 488 P.2d 973 (1971)]. This assures that the defendant has been accorded an opportunity to be present at all critical stages of the *550trial, see Rule US F.R.Crim. P., and thereby affords him due process of law. Having received actual notice when trial proceedings will take place, in the absence of some compelling excuse the defendant cannot obstruct the course of justice by absenting himself from the process, cf. Illinois v. Allen, 397 U.S. 337, 90 S.Ct. 1057, 25 L.Ed.2d 353 (1970). (Énfasis suplido.) (1)
Como podemos notar, para que el proceso celebrado en au-sencia del acusado no violente el debido procedimiento de ley resulta indispensable, como primer requisito, que el imputado de delito haya sido citado para el día en específico en que el juicio va a comenzar o a continuar.(2) Esa ha sido y es —hasta el día de hoy— la norma imperante en nuestra juris-dicción ; norma acorde con la vigente en la esfera federal.
La opinión mayoritaria que emite el Tribunal en el día de hoy, por el contrario, establece que un tribunal está facultado para celebrar un juicio en ausencia del acusado —aun cuando éste no haya sido citado específicamente para el día en que co-mienza el mismo— siempre y cuando que el acusado hubiera advenido en conocimiento de que había una acusación contra él —obviamente en el acto de lectura de acusación— y hubiera sido apercibido de las consecuencias de no estar presente el día en que el tribunal tenga a bien señalar el juicio. Esto es, releva al Estado de la obligación de citar al acusado para una fecha de juicio en específico y le impone a éste la responsabilidad y obligación continua de mantenerse informado sobre la fecha *551del juicio y la de comparecer el día en que el tribunal decida comenzar la celebración del mismo.
Lo curioso de la decisión emitida por el Tribunal en el día de hoy resulta ser que los casos —tanto de otras jurisdicciones como de la nuestra— que invoca la opinión mayoritaria en apoyo de la norma que establece no sostienen la misma. Un examen de los mismos demuestra que en todos y cada uno de ellos el acusado había sido citado para el día específico en que éste no compareció al tribunal, ya fuera para el comienzo del juicio, ya para la continuación del mismo. De manera pues, que las “impresionantes citas” que de dichos casos se hacen realmente son autoridad para sostener la norma contraria a lo establecido en el día de hoy por el Tribunal.
En la opinión mayoritaria que se emite se detallan exten-samente todas las gestiones que fueron realizadas para lograr localizar al acusado, luego de éste ser excarcelado el 28 de junio de 1984 y que el caso quedara sin señalamiento de juicio. El problema que plantea el presente caso, sin embargo, no es si la ausencia del acusado fue o no voluntaria. Ello no se cues-tiona. El punto en controversia es que el acusado nunca fue citado para el día en que el tribunal de instancia finalmente decidió dar comienzo al proceso en su contra. Respecto a ello, expresa el Tribunal que la “tesis de que no procedía el juicio pues después de la vista de la lectura de acusación no se le citó específicamente para una fecha, no puede prevalecer”. Se argumenta que ello significaría que un acusado puede ocul-tarse para evitar ser juzgado.
¿Es realmente ello así? Creemos que no. Todo lo que se re-quiere que hagan los tribunales de instancia para evitar esta indeseable situación es que citen en corte abierta a los acusa-dos para una fecha específica cada vez que se suspenda un jui-cio. ¿Es ello oneroso? La contestación parece ser obvia. De hecho, si en el presente caso el Tribunal Superior, Sala de Mayagüez, —en lugar de, inexplicable e inexcusablemente, dejar el caso sin señalamiento para juicio el día 28 de junio *552de 1984— en cumplimiento de su deber hubiera o comenzado el juicio en dicho día o señalado el mismo, y citado al acusado para una nueva fecha, la situación que hoy se nos plantea no hubiera surgido. Nos preguntamos: esa actuación inexplicada por parte del tribunal de instancia, ¿amerita que este Tribunal abandone una norma correcta que garantiza los derechos de todos los acusados por una que se puede prestar al abuso de esas garantías? Creemos que no. Como se expresara en Pueblo v. Colón Colón, ante, pág. 883, si “la exigencia de debido pro-ceso como máxima garantía de libertad, satura y dirige el juicio cuando el acusado está presente, con mayor razón debe respetarse el debido proceso provisto por las Reglas para el que se halla ausente sin explicación”. (Énfasis suplido.)
En el presente caso resulta obvio que se infringió el debido proceso de ley. El apelante nunca tuvo conocimiento de la fecha cierta y específica para la cual el tribunal de instancia señaló el comienzo del juicio. Se cometió el error señalado.
>-H 1 — i
Durante el proceso celebrado, el Ministerio Público ofreció y el tribunal de instancia admitió en evidencia, no obstante la objeción de la defensa, una alegada confesión brindada por el acusado ante el fiscal investigador, Hon. Javier Zambrana Grana. (3) En apelación, mediante el segundo señalamiento de error, el apelante ataca dicha actuación señalando que dicha confesión es una “carente de voluntariedad por no haber sido prestada consciente e inteligentemente”, y que el error come-tido por el tribunal de instancia al así actuar amerita la revo-cación de las convicciones decretadas.
La Constitución del Estado Libre Asociado de Puerto Rico, en su Art. II, Sec. 11, expresa —en lo pertinente— que en “todos los procesos criminales, el acusado disfrutará del de-*553recho a . . . tener asistencia de abogado” y que nadie “será obligado a incriminarse mediante su propio testimonio”. Nos atrevemos a decir, sin temor a equivocamos, que el derecho constitucional que tiene todo ciudadano de este País a perma-necer callado y a no incriminarse y que su silencio no pueda ser tomado en cuenta es la piedra angular de nuestro derecho y procedimiento criminal.
Hace más de dos décadas, mediante una ilustrativa y ejem-plarizante opinión del señor Juez Asociado Carlos Santana Becerra, Q.E.P.D., este Tribunal se pronunció afirmativa y valientemente en defensa de estos derechos fundamentales, de paso adelantándosele a muchos tribunales de otras jurisdic-ciones. En Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765, 776 (1965), se expresó, en lo pertinente que:
... no son admisibles en evidencia en el “proceso criminal” la confesión de un acusado o sospechoso o las admisiones que le perjudiquen sustancialmente, obtenidas de él bajo custodia de la policía u otra autoridad competente mientras se le interroga con el fin de obtener manifestaciones incrimi-natorias: (1) cuando no fue advertido de manera eficaz por la policía u otra autoridad competente antes de declarar, de su derecho constitucional absoluto a permanecer en silencio y a no incriminarse; y (2) cuando no fue advertido por la policía u otra autoridad competente antes de declarar, de su derecho a tener ayuda de abogado, sin que el hecho de no haber sido solicitada afirmativamente por el acusado releve de la obligación de advertirle su derecho a tenerla .... (Én-fasis suplido.)
Reconocimos en el citado caso de Rivera Escuté v. Jefe Penitenciaría, ante, págs. 781-782, que dichos derechos pue-den ser objeto de renuncia por parte de un acusado siempre que la misma haya sido inteligente y conscientemente reali-zada. Expresamos, sin embargo, que:
En este sentido cada caso se decidirá también por sus pro-pios hechos y circunstancias como en toda otra renuncia de derechos fundamentales, pero incuestionablemente, la ausen-*554cia de ayuda y consejo legal para una renuncia consciente e inteligente de ese consejo y ayuda será a la vez factor de mayor importancia en la determinación de la propiedad de la renuncia misma. (Énfasis suplido.)
De manera, pues, que desde hace más de veinte años es norma firmemente establecida en nuestra jurisdicción que no se trata de la mera lectura mecánica, sin explicación, de unas advertencias, llevadas a cabo con el único objetivo de cumplir con el requisito. (4) Se exige, en palabras del Juez Santana Becerra, que el acusado sea advertido de sus derechos “de ma-nera eficaz”. No se trata, como pretende hacemos creer la opinión mayoritaria, “de que una persona que ha llegado a ser delincuente está además obligada a ser mentiroso o perjuro toda su vida”. El derecho constitucional contra la autoincri-minación no se circunscribe a semejante simpleza. Los repre-sentantes del Estado, en cumplimiento del mandato constitu-cional y jurisprudencial vienen en la obligación de explicarle al sospechoso o acusado los derechos que le cobijan en tal forma que éste entienda los mismos. En otras palabras, lo determi-nante no es que le “informen” las advertencias al acusado; lo verdaderamente importante es que el acusado comprenda lo que le informan.
Por otro lado, la presencia o ausencia de abogado en la toma de una confesión, como hemos visto, es factor importan-tísimo en la decisión que tiene que hacer el tribunal, a poste-riori, sobre la renuncia que de ese derecho constitucional hi-ciera el acusado. Y es que es lógico que ello sea así. No puede perderse de vista que el representante del Ministerio Fiscal, desde ese momento, es la “parte adversa” cuyos propósitos y objetivos ciertamente no son los “mejores intereses” del sos-pechoso o acusado. En su consecuencia, la presencia del abo-gado en la toma de una confesión es una garantía de que el *555acusado renunció al derecho constitucional en controversia después de haber sido eficazmente advertido del mismo. Por el contrario, la toma de una confesión en ausencia de abogado es una que debe ser examinada cuidadosa y detenidamente. De hecho, en palabras del Tribunal Supremo de Estados Unidos, “the courts must presume that a defendant did not waive his rights; the prosecution’s burden is great”. (Énfasis suplido.) North Carolina v. Butler, 441 U.S. 369, 373 (1979); Tague v. Louisiana, 444 U.S. 469 (1980).
Naturalmente, que no toda renuncia del derecho contra la autoincriminación —de otro modo voluntaria, inteligente y conscientemente realizada— resulta inválida meramente por el hecho de que al hacerse la misma el sospechoso o acusado no contó con el asesoramiento de un abogado. En esa clase de si-tuación, adquiere importancia y relevancia la persona del acu-sado y sus circunstancias personales y particulares. Cierta-mente no es la misma situación cuando se trata de un sospe-choso o acusado con instrucción académica que pueda entender con facilidad lo que se le explica que cuando es una persona analfabeta con dificultad para comprender lo que se le in-forma.
Como es sabido, desde que resolvimos en el año de 1965 a Rivera Escuté v. Jefe Penitenciaría, ante, tanto nuestra juris-prudencia como la federal han evolucionado grandemente. Para que se considere que una renuncia al derecho constitu-cional contra la autoincriminación pueda ser considerada como una realizada en forma “voluntaria, consciente e inteligente”, se requiere que el Estado le informe, de manera eficaz, al sos-pechoso o acusado ciertas y determinadas “advertencias”, a saber: que tiene el derecho a permanecer callado; que cual-quier manifestación que haga podrá ser utilizada como evi-dencia en su contra; que tiene el derecho a consultar con un abogado de su selección antes de decidir si declara o no y con-tar con la asistencia de éste durante el interrogatorio; y que de no tener dinero para pagar un abogado, el Estado viene en *556la obligación de proveérselo. Véanse, entre otros: Pueblo v. De Jesús Cabrera, 94 D.P.R. 450 (1967); Pueblo v. Chaar Cacho, 109 D.P.R. 316 (1980); Pueblo v. Ríos Álvarez, 112 D.P.R. 92 (1982); Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986); Miranda v. Arizona, 384 U.S. 436 (1966); Legor v. Towmey, 404 U.S. 477 (1972); Michigan v. Tucker, 417 U.S. 433 (1974); Michigan v. Mosley, 423 U.S. 96 (1975); Colorado v. Spring, 55 L.W. 4162 (1987), y Connecticut v. Barrett, 55 L.W. 4151 (1987).
Una renuncia del mencionado derecho es “voluntaria” cuando la misma es realizada sin que haya mediado la intimi-dación, la coacción o la violencia por parte de los funcionarios del Estado en el proceso que culmina en la toma de la confe-sión. A este respecto véase Colorado v. Connelly, 479 U.S. — (1986), 55 L.W. 4043 (1986). Ello no está en controversia en el presente caso.
Por otro lado, ¿cuándo es que una renuncia de esta natu-raleza puede ser considerada como una “consciente e inteli-gente”? En palabras del Tribunal Supremo de Estados Uni-dos, “ [t] he Miranda warnings ensure that a waiver of these rights is knowing and intelligent by requiring that the suspect be fully advised of this constitutional privilege, including the critical advice that whatever he chooses to say may be used as evidence against him”. (Énfasis suplido.) Véase Colorado v. Spring, ante, pág. 4165.
Los tribunales, en esta clase de situaciones, vienen obliga-dos a examinar la “totalidad de las circunstancias” que rodea-ron la toma de la confesión. Como expresara la Juez O’Connor del Tribunal Supremo federal en Moran v. Burbine, 475 U.S. — (1986):(5)
Echoing the standard first articulated in Johnson v. Zerbst, 304 U.S. 458, 464, 82 L.Ed. 1461, 58 S.Ct. 1019, 146 A.L.R. 357 (1938), Miranda holds that “ [t] he defendant may *557waive effectuation” of the rights conveyed in the warnings “'provided the waiver is made voluntarily, knowingly and intelligently.” 384 U.S. at 444, 475, 16 L.Ed.2d 694, 86 S.Ct. 1602, 10 Ohio Misc. 9, 36 Ohio Ops. 2d 237, 10 A.L.R.3d 974. The inquiry has two distinct dimensions. Edwards v. Arizona, supra, at 482, 68 L.Ed.2d 378, 101 S.Ct. 1880; Brewer v. Williams, 430 U.S. 387, 404, 51 L.Ed.2d 424, 97 S.Ct. 1232, (1977). First the relinquishment of the right must have been voluntary in the sense that it was the product of a free and deliberate choice rather than intimidation, coercion or deception. Second, the waiver must have been made with a full awareness both of the nature of the right being abandoned and the consequences of the decision to abandon it. Only if the “totality of the circumstances surrounding the interrogation” reveal both an uncoerced choice and the requisite level of comprehension may a court properly conclude that the Miranda rights have been waived. Fare v. Michael C., 442 U.S. 707, 725, 61 L.Ed.2d 197, 99 S.Ct. 2560 (1979). See also North Carolina v. Butler, 441 U.S. 369, 374—375, 60 L.Ed.2d 286, 99 S.Ct. 1755 (1979). (Énfasis suplido.)
¿Qué “indagaciones” debe hacer un tribunal bajo el cri-terio de la “totalidad de las circunstancias”? En Fare v. Michael C., 442 U.S. 707, 725 (1979), el referido Tribunal Supremo federal expresó:
This totality-of-the-circumstances approach is adequate to determine whether there has been a waiver even where interrogation of juveniles is involved. We discern no persuasive reasons why any other approach is required where the question is whether a juvenile has waived his rights, as opposed to whether an adult has done so. The totality approach permits — indeed, it mandates — inquiry into all the circumstances surrounding the interrogation. This includes evaluation of the juvenile’s age, experience, education, background, and intelligence, and into whether he has the capacity to understand the warnings given him, the nature of his Fifth Amendment rights, and the consequences of waiving those rights. See North Carolina v. Butler, supra. (Énfasis su-plido.)
*558> HH
Examinemos los hechos pertinentes del caso ante nuestra consideración a la luz de los principios antes reseñados. Los autos demuestran que:
A— Es un hecho incuestionable que el apelante, no obstante haberse determinado que estaba en estado procesable, (6) es una persona analfabeta (7) que se vio obligada a abandonar la escuela en los primeros grados por tener dificultad para asimilar la enseñanza.
B— Los agentes de la Policía de Puerto Rico, al localizar originalmente al apelante, le informaron en forma rutinaria de sus derechos. En palabras del Agente Santos González: “Se dirigió a la casa de los padres de Miguel donde lo arrestó. Que cuando se encuentra con Miguel, le informa que es sos-pechoso de la muerte de Monserrate Sanabria y mientras ca-minaban hacia la casa le hizo las advertencias de ley”. (Énfa-sis suplido.) Véase la pág. 21 de la Exposición Narrativa de la Prueba.
C— Que si bien es cierto que el fiscal Zambrana Grana testi-ficó que en un momento determinado le había hecho todas las advertencias de ley al apelante, no es menos correcto que éste admitió que “no se las explicó, ni le brindó ejemplos en cada una de ellas. Se limitó a preguntarle, una vez finalizó, si las había entendido. Tampoco le explicó las consecuencias de prestar la declaración”. (Énfasis suplido.) Véase pág. 17 de la Exposición Narrativa de la Prueba.
Específicamente declaró, a preguntas del abogado defensor, que no le informó al sospechoso “de que con su declaración podia ser juzgado por Violación y Asesinato”. (Énfasis su-plido.) Véase la pág. 17 de la Exposición Narrativa de la Prueba.
D— Consideramos necesario enfatizar —con el propósito de que se tenga un cuadro claro del “interés” que tuvo el fiscal Zambrana Grana en saber si el apelante, en palabras de la *559opinión mayoritaria, “tenía capacidad suficiente para enten-der lo que ocurría”— que este funcionario declaró que se había percatado que el apelante no sabía leer y escribir cuando “una vez terminó todo el interrogatorio, le dio para que leyera la declaración y éste no podía leerla, por lo que se solicitó al agente Cardona que se la leyera. Luego se la dio para que firmara y eso sí lo pudo hacer con dificultad”. (Én-fasis suplido.) Véase la pág. 16 de la Exposición Narrativa de la Prueba.
E— Por último, procede igualmente enfatizarse que al ser cuestionado el fiscal Zambrana Grana sobre el porqué no le proporcionó un abogado al apelante antes de proceder a to-mar la confesión, dicho funcionario declaró que no obstante no existir impedimento alguno para ello, no lo hizo por razón de que entendió que ello “no era necesario”. Véase la pág. 16 de la Exposición Narrativa de la Prueba.
V
¿Se puede afirmar, con objetividad y tranquilidad de espí-ritu, que la “totalidad de las circunstancias” que rodearon la confesión que alagadamente prestara el apelante ese día ante el fiscal Zambrana Grana fue precedida por una renuncia de sus derechos en forma consciente e inteligente? La contesta-ción a la pregunta que antecede requiere que, a su vez, nos cuestionemos si el apelante fue “advertido eficazmente”(8) —fully advised — (9) de los derechos constitucionales que le cobijan relacionados con esta clase de situaciones; o, lo que es lo mismo, si la renuncia que de estos derechos hizo el apelante fue una hecha con “conocimiento pleno” [full awareness) de tanto la naturaleza del derecho que renunciaba como de las consecuencias de la decisión de así hacerlo.(10) Debe recor-darse, en adición, que conforme lo resuelto en North Carolina v. Butler, ante, le corresponde al Estado controvertir la pre-*560sunción de que no medió una renuncia válida por parte del acusado a su derecho a no incriminarse.
En primer lugar, no puede perderse de vista que el ape-lante es una persona analfabeta con problemas de aprendi-zaje; esto es, una persona que con toda probabilidad se le hace más difícil comprender adecuadamente esta información. So-mos del criterio que no es ilógico ni oneroso que se le exija a los representantes del Estado un mayor grado de esfuerzo al “informarle” las advertencias a este tipo de personas que cuando se confrontan a personas con cierto grado de instruc-ción.
¿Cuál fue la actitud de dichos funcionarios en el presente caso? Veamos. Según la declaración prestada por el agente González, él se limitó, al arrestar al apelante, a informarle las advertencias mientras caminaban hacia la casa del apelante; no le explicó las mismas, como tampoco se cercioró de que éste las hubiera entendido. Una lectura del resumen que de su declaración se hace en la exposición narrativa de la prueba demuestra que dicho incidente consistió en un mero acto me-cánico que definitivamente no cumple con lo requerido por la jurisprudencia aplicable. Véanse: Rivera Escuté v. Jefe Penitenciaría, ante; Tagne v. Louisiana, ante.
Examinemos la actuación del fiscal Zambrana. La conclu-sión contenida en la opinión mayoritaria a los efectos de que el referido funcionario “rigurosamente le hizo todas las adver-tencias de ley” al apelante no es correcta, no obstante ser cier-to que dicho fiscal así lo hizo constar en una ocasión de su declaración. Dicho funcionario, como señaláramos anterior-mente, claramente admitió en dos ocasiones diferentes que no le explicó al apelante “las consecuencias de prestar la decla-ración”. Ello, naturalmente, constituye una crasa violación a la abundante jurisprudencia al efecto, la cual, mandatoria-mente requiere que se le informe al sospechoso o acusado —en lenguaje utilizado por el Tribunal Supremo federal en Colorado v. Spring, ante— la critica advertencia de que cualquier *561manifestación que éste haga podrá ser utilizada como eviden-cia en su contra. Véase, en adición, Pueblo v. De Jesús Cabrera, ante.
Como si lo anteriormente señalado fuera poco, surge con meridiana claridad de la propia declaración del fiscal Zam-brana Grana el poco o ningún interés que tuvieron los represen-tantes del Estado en conocer o cerciorarse si el apelante tenía la capacidad suficiente para comprender, o si efectivamente había comprendido, lo que ellos alegadamente le informaron sobre los derechos que le asistían. Recordemos que el fiscal Zambrana Grana admitió que advino en conocimiento del anal-fabetismo del apelante cuando, luego de prestada y transcrita-la confesión, al dársela para que éste leyera la misma, el ape-lante no pudo hacerlo.
Prueba adicional de la “actitud de indiferencia” de parte de estos funcionarios hacia los derechos del apelante lo consti-tuye lo declarado por el fiscal Zambrana Grana respecto a la advertencia sobre el derecho a asistencia de abogado. ¿Cumplió dicho fiscal, de “manera eficaz”, con dicho requisito? Basta señalar que el funcionario declaró que, no obstante no haber impedimento alguno para poder proporcionarle gratuita-mente un abogado al apelante, él hizo la gestión por cuanto entendió que ello “no era necesario”.
Ante esos hechos adquieren gran relevancia en el presente caso las sabias palabras expresadas por el Hon. Carlos Santana Becerra en Rivera Escuté v. Jefe Penitenciaría, ante, págs. 781-782, a los efectos de que “la ausencia de ayuda y consejo legal” en la toma de una confesión será factor de gran importancia “en la determinación de la propiedad de la re-nuncia misma”.
Somos del criterio que la prueba presentada por el Minis-terio Público durante el proceso celebrado en apoyo de su solicitud de que se admitiera en evidencia la confesión im-pugnada, no derrota la presunción de que el apelante no re-nunció adecuadamente a los derechos constitucionales que le *562cobijaban, North Carolina v. Butler, ante; esto es, con cono-cimiento pleno” {full awareness) de sus derechos y de las con-secuencias que acarreaba la renuncia de los mismos. Moran v. Burbine, ante.
En resumen, disentimos por cuanto entendemos que el tribunal de instancia cometió grave error de derecho al admitir en evidencia la confesión prestada por el apelante ante el representante del Ministerio Público. Somos de la opinión que un análisis objetivo bajo el criterio de la “totalidad de las cir-cunstancias”, Moran v. Burbine, ante, demuestra que —inde-pendientemente de que la confesión prestada fue una “volun-taria”, desde el punto de vista que no medió intimidación, coacción, o violencia— la misma no fue prestada por el ape-lante en forma “consciente e inteligente” por razón de que él no fue “eficazmente advertido” de sus derechos constituciona-les por parte de los representantes del Estado. Rivera Escuté v. Jefe Penitenciaria, ante.
<¡
Realmente resulta innecesario refutar las aseveraciones contenidas en el escolio Núm. 6 de la opinión que emite una mayoría de este Tribunal. Las mismas, sin embargo, son tan erróneas que se nos hace verdaderamente imposible ignorarlas.
Merece especial mención y atención las expresiones conte-nidas en el primer párrafo del mencionado escolio, a saber:
(6) Aun bajo la hipótesis errónea de que no debió admi-tirse esa confesión —y en vista de que según la prueba antes detallada de carácter circunstancial e inferencias lógicas y razonables concluyentemente se demostró más allá de duda razonable que él fue el autor del crimen— pues, sin contra-dicciones de ningún tipo todos los testigos, incluyendo sus familiares inmediatos, produjeron los datos que evaluados, integral y desapasionadamente, apuntan hacia esa sola con-clusión, quaere, si por ser la confesión acumulativa, su ex-clusión hubiese variado el veredicto y el error cometido no perjudicial más allá de duda razonable. . . .
*563Como debe ser conocido por todos, una prueba o evidencia es o resulta ser “acumulativa” cuando “duplica” otra eviden-cia que ya ha sido admitida por el tribunal durante la celebra-ción de un proceso en particular; esto es, cuando dicha eviden-cia resulta ser “repetitiva” por constituir prueba que versa sobre el mismo hecho o materia en relación con la cual ya pre-viamente se ha admitido otra evidencia. United States v. Ives, 609 F.2d 930 (9no Cir. 1980); United States v. Jamil, 707 F.2d 638 (2do Cir. 1983). (11) Precisamente por ser esta evi-dencia una “repetitiva” es que nuestros tribunales de instan-cia tienen discreción para rechazar la misma. Véase la Regla 19 de Evidencia de 1979.
Una mayoría de los señores jueces que integran el Tribunal cataloga la confesión que las autoridades obtuvieron del apelante en el presente caso como prueba “acumulativa”. ¿Es ello correcto? La contestación, nuevamente, parece ser obvia. Veamos.
Un examen del resumen que hace el propio Tribunal de la “otra” prueba que durante el proceso celebrado presentara el Estado sitúa al apelante, alrededor del mediodía del 1ro de diciembre de 1983, en un pequeño negocio del barrio donde re-sidía en compañía de un amigo —Pedro Rodríguez Martínez— que lo conocía desde la infancia; estando ambos allí, llegó la occisa al referido negocio, a quien Rodríguez Martínez le “pagó un trago”; los tres abandonaron juntos el negocio, “dán-dose un palo”, durante el camino, de una “caneca de ron” que el apelante había comprado; como a eso de las 5:30 de esa tarde el testigo Rodríguez Martínez se despidió de ellos, con-tinuando juntos el apelante y la occisa, quien ayudaba a éste a caminar; alrededor de las 8:00 P.M. de dicho día, el apelante *564fue a casa de una vecina, con quien intentó hablar “algo im-portante que había sucedido”, notando la vecina que el ape-lante estaba “un poco borracho”; el apelante llegó a su casa, pasadas las 8:00 P.M., con la ropa sucia, comiendo algo en la cocina y hablando con su padre a quien le expresó que “se iba lejos”, marchándose de la casa. Por último, vecinos del lugar encontraron al otro día —2 de diciembre de 1983— el cadáver de la occisa, notificándose a la Policía de Puerto Rico. En adi-ción a dicha prueba, naturalmente, se admitió en evidencia la declaración del patólogo forense que practicó la autopsia en el cadáver de la occisa que establece la causa de la muerte como “asfixia por sofocación”.
Esa, básicamente, es toda la “otra” prueba que presentó el Ministerio Fiscal durante el proceso que se celebrara en ausen-cia del apelante. La confesión —donde el apelante relata ha-berle causado la muerte a la occisa y haber sostenido relacio-nes sexuales con ella— ¿resulta ser evidencia “repetitiva”? ¿“Duplica” la otra evidencia presentada? ¿Tenía discreción el tribunal de instancia para rechazar su admisión por ser “repetitiva”? La contestación en la negativa resulta ser obli-gatoria.
Es por ello que realmente no alcanzamos a comprender, primero, cómo es que una mayoría de los integrantes de este Tribunal puede catalogar la confesión en controversia como prueba de carácter acumulativo, y segundo, cómo pueden ase-verar que “bajo la hipótesis errónea de que no debió admitirse esa confesión”, el error cometido sería uno “no perjudicial”.
Como es sabido, la Regla 4 de Evidencia de Puerto Rico controla, en términos generales, esta situación. La misma dis-pone:

Regla U. Efecto de error en la admisión de evidencia

No se dejará sin efecto una determinación de admisión de evidencia ni se revocará sentencia o decisión alguna por mo-tivo de admisión errónea de evidencia a menos que:
*565(1) La evidencia fue erróneamente admitida a pesar de la oportuna y correcta objeción de la parte perjudicada por la admisión, y
(2) El tribunal que considera el efecto de la admisión erró-nea entiende que ésta fue factor decisivo o sustancial en la sentencia o decisión cuya revocación se solicita. (Énfasis suplido.)
Somos del criterio que el término clave en el inciso (2) de la transcrita Regla 4 lo es la palabra “factor”. ¿Qué significa el que una evidencia erróneamente admitida haya sido factor decisivo o sustancial en la sentencia o decisión cuya revocación se solicita? A nuestro juicio la contestación es sorprendente-mente sencilla. Entendemos que definitivamente no nos pode-mos limitar meramente a cuestionarnos —como se resuelve en la opinión confirmatoria emitida en el presente caso— si existe otra prueba que a juicio de este Tribunal apelativo demuestra la culpabilidad del apelante más allá de duda razonable.
El criterio que debemos y tenemos que utilizar —indepen-dientemente de la existencia de esa otra prueba— en casos “or-dinarios” de errores en la admisión de evidencia es si de no haberse admitido erróneamente la prueba en controversia “probablemente el resultado hubiera sido distinto”. Pueblo v. Mangual Hernández, 111 D.P.R. 136, 145 (1981). (12) Esto es, si la evidencia erróneamente admitida puede haber influen-ciado o pesado, de manera sustancial o decisiva, en la mente del juzgador de los hechos al éste emitir el veredicto o fallo.
En relación con el caso específico ante nuestra considera-ción el asunto reviste mayor gravedad. Debe recordarse que el caso envuelve uno de los errores que el Tribunal Supremo de Estados Unidos clasifica como “errores constitucionales”. *566Véase Chapman v. California, 386 U.S. 18 (1967). Como es sa-bido, en dicho caso el Supremo federal resolvió que cuando se trata de un “error constitucional”, para que el mismo pueda ser considerado como uno “no perjudicial” por el tribunal ape-lativo, dicho foro tiene que estar convencido de ello “más allá de duda razonable”. Visto desde otro enfoque, el Estado —que resulta ser el “beneficiario” del “error constitucional” come-tido— viene en la obligación de probar más allá de duda razo-nable que el error no tuvo ese efecto.
Si algo demuestra la experiencia es que, de ordinario, la prueba más incriminatoria y devastadora con que puede con-tar el Ministerio Fiscal contra un imputado de delito lo es la de que existe una admisión o confesión de éste. Ello es así por cuanto la mente de un juzgador razonable, objetivo e impar-cial de unos hechos casi nunca puede estar totalmente libre de duda; ello todavía más cuando, como en el presente caso, la única otra prueba con que cuenta el Estado es de índole cir-cunstancial. La prueba sobre una admisión o confesión del acu-sado tiene el efecto de disipar esa duda o intranquilidad en la mente del juzgador como por arte de magia.
Sostener, como lo hace la opinión mayoritaria, que en el supuesto de que el tribunal de instancia hubiera incurrido en error al admitir en evidencia la confesión prestada por el ape-lante, el mismo sería uno “no perjudicial” que no amerita la revocación de las sentencias apeladas representa o pecar de in-genuos o vivir en un edificio sin ventanas con total abstracción de la realidad que nos rodea; sobre todo cuando consideramos el “efecto cumulativo” que necesariamente tiene que haber causado en la mente de los señores del jurado tanto la confe-sión erróneamente admitida en evidencia como la celebración del juicio —en violación del debido procedimiento de ley— en ausencia del apelante.
Es por ello que somos de la opinión que los dos errores co-metidos definitivamente evitaron que el apelante tuviera no sólo un juicio “perfecto” sino que uno “justo”.

 Véanse, en adición: Government of Virgin Islands v. Brown, 507 F.2d 186 (3er Cir. 1977); United States v. Rueda, 549 F.2d 865 (2do Cir. 1977); United States v. Pastor, 557 F.2d 930 (2do Cir. 1977); State v. La-Belle, 568 P.2d 808 (1977); United States v. Sánchez, 790 F.2d 245 (2do Cir. 1986).


 Naturalmente, en adición, se tiene que demostrar que el tribunal apercibió adecuadamente al acusado de las consecuencias de su ausencia y que se realizaron gestiones razonables conducentes a demostrar que la au-sencia es una voluntaria.


 Según ello surge de la minuta de fecha 15 de agosto de 1985 que recoge los procedimientos acaecidos durante dicho día.


 Véase, sobre este particular, Tagne v. Louisiana, 444 U.S. 469 (1980).


 89 L.Ed. 410, 420.


 Hecho totalmente irrelevante a la cuestión aquí en controversia, sobre el cual la opinión mayoritaria hace gran énfasis.


No sabe leer ni escribir pero puede firmar su nombre.


Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965).


Colorado v. Spring, 55 L.W. 4162 (1987).


Moran v. Burbine, 54 L.W. 4267 (1986).


Véanse, en adición: United States v. Balliviero, 708 F.2d 934 (1983), cert. denegado, 464 U.S. 939; Canavin v. Pacific Southwest Airlines, 196 Cal. Rptr. 82 (1983); In re Beverly Hills Fire Litigation, 695 F.2d 207 (1982), cert. denegado, 461 U.S. 929; United States v. Edwards, 631 F.2d 1049 (1980).


En Pueblo v. Mangual Hernández, 111 D.P.R. 136, 145 (1981), establecimos la norma a los efectos de que:
“El criterio para determinar si un error en materia de evidencia acarrea revocación es determinar si, de no haberse cometido el error, probablemente el resultado hubiera sido distinto.” (Énfasis suplido.)